Citation Nr: 0933281	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-28 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) with hiatal hernia, to include as 
secondary to medication used to treat service-connected 
disabilities.  

2.  Entitlement to service connection for a stomach 
disability, to include chronic gastritis, to include as 
secondary to medication used to treat service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.    


FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran currently experiences GERD and hiatal hernia. 

2.  There is a rather lengthy history of epigastric 
complaints in service, and the Veteran indicated that he was 
going to seek service connection for the condition in 1996, 
proximate to his separation from service.

3.  A competent VHA medical opinion links the in-service 
symptoms with the current GERD with hiatal hernia.  

4.  The Veteran experienced multiple epigastric symptoms in 
service, and is currently diagnosed with chronic gastritis/H. 
pylori infection. 

5.  The competent medical evidence of record supports the 
conclusion that the Veteran's symptoms of chronic gastritis 
began in active service.  


CONCLUSIONS OF LAW

1.  Service connection for GERD with hiatal hernia, to 
include as secondary to medication used to treat service-
connected disabilities, is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

2.  Service connection for a stomach disability, to include 
as secondary to medication used to treat service-connected 
disabilities, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that any failure to satisfy the duty to notify is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

As discussed in more detail below, there is sufficient 
evidence of record to grant the claims of service connection 
for GERD with hiatal hernia and for a chronic stomach 
disorder, to include chronic gastritis.  Therefore, no 
further development is needed with respect to either of these 
claims.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Analysis

The Veteran contends that he developed GERD (with a hiatus 
hernia) and a stomach disability as a result of his military 
service, and, alternatively, that stomach/esophageal 
conditions developed secondary to medication used to treat 
other service-connected disabilities.  It is noted that 
service connection is in effect for post-traumatic stress 
disorder (PTSD), lumbar spine osteoarthritis, sinusitis, a 
right knee disorder, cervical spine osteoarthritis, 
pseudofolliculitis barbae, a left thumb laceration, tinnitus, 
degenerative arthritis of the left knee, residuals of a 
fracture to the left finger, and a scar on the right knee.    

The Veteran had several digestive complaints noted in the 
service treatment records.  He was treated for gastritis with 
a possible ulcer in February 1984 and December 1984, for 
steady upper abdominal pain in January 1985 (diagnosed as 
acute gastritis), for upset stomach and diarrhea in February 
1987, and for gastroenteritis in June 1989 and August 1990.  

Prior to discharge from active service, the Veteran indicated 
that he intended to seek VA disability benefits for GERD in a 
November 1996 clinical notation.  

Following service separation, the Veteran was diagnosed in 
2002 with moderate hiatal hernia with reflux esophagitis, to 
include diffuse gastritis.  Additionally, it was noted in 
2002 that the Veteran experienced moderate to severe chronic 
(follicular) gastritis with H pylori present.  

In August 2008, the diagnoses of GERD and hiatus hernia were 
confirmed by a private physician during a VA "fee basis" 
examination.  

The Board notes that the Veteran has been examined by a 
private physician on a "fee basis" on two separate 
occasions.  The examination reports, dated in December 2006 
and August 2008, were determined by the Board to be 
inadequate in addressing the question of service connection 
for the claimed conditions.  Specifically, the Board notes 
that, in the August 2008 opinion, the examiner determined 
that the causes of the Veteran's epigastric pain were H 
pylori/gastritis and hiatal hernia.  This examiner did not 
determine, however, if either of these conditions were 
related to the Veteran's active service.  This examiner also 
stated in August 2008 that the Veteran's usage of ibuprofen 
or other anti-inflammatory agent would not cause chronic 
gastritis (only acute gastritis).  

Because the record contained several in-service findings of 
epigastric abnormalities, and as there is a diagnosis of 
GERD, bacterial inflammation/gastritis, and hiatal hernia 
following service, the Board determined that the December 
2006 and August 2008 medical examinations were not 
inadequate.  Specifically, the same examiner in December 2006 
and August 2008 failed to address the impact that all of the 
medications used by the Veteran to treat his service-
connected disabilities had on his current epigastric 
complaints.  This examiner also did not discuss any potential 
medical nexus between the Veteran's active service and his 
diagnosed chronic gastritis with bacterial inflammation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006); see also 
38 C.F.R. § 4.2 (2008).  The Board thus undertook its own 
development and sent the claim for an independent opinion by 
a Veterans Health Administration (VHA) gastroenterologist.  

Regarding GERD, the VHA gastroenterologist noted in July 2009 
that there was a current diagnosis of GERD with hiatal 
hernia.  He also noted that there was a complaint of GERD by 
the Veteran at a time near to service discharge.  This VHA 
physician noted further that there was no diagnosis of GERD 
until 2002, several years after the Veteran's service 
separation.  Despite this gap in time, the VHA physician 
believed that the Veteran's self-reporting of the diagnosis, 
which was five years prior to actual diagnosis of reflux 
esophagitis with hiatal hernia, made it as likely as not that 
GERD "is in fact service-connected."  The VHA 
gastroenterologist also stated that it was at least as likely 
as not that an additional chronic epigastric disability was 
caused by treatment for service-connected conditions and that 
such a disorder was a direct continuation of the 
gastrointestinal complaints noted in service.  Specifically, 
the physician stated that the Veteran had documented 
gastritis with H. pylori infection currently.  Although this 
had been diagnosed post-service, the VHA gastroenterologist 
stated, "[T]here were several medical encounters for 
gastritic-like illnesses while in service."  This physician 
stated that it was not possible to assign a specific etiology 
to each episode of gastric pain, as no endoscopy was 
performed.  It was noted, however, that any of the in-service 
episodes could have been related to H. pylori, NSAIDs used to 
treat musculoskeletal conditions, or viral gastroenteritides.  

Because this was the case, the VHA gastroenterologist 
concluded in July 2009 that "it is as likely as not that the 
patient's chronic gastric complaints are related to chronic 
gastritis, that is in fact service-connected."  The 
gastroenterologist explained that both GERD and gastritis can 
be exacerbated by medications that the Veteran used to treat 
other service-connected disabilities.  Specifically, the 
NSAIDs of voltaren and ibuprofen were mentioned as 
medications that the Veteran used which could contribute to 
the aggravation of GERD and chronic gastritis.  This 
physician mentioned that aggravation would occur in this 
context if the Veteran was chronically dependent on these 
specific medications and other alternative treatments might 
alleviate that aggravation.  The Board notes that the record 
indicates that the Veteran has been prescribed NSAIDS; 
however, it is not clear whether he is chronically dependent 
on NSAIDS.   

The Board finds that the preponderance of the evidence 
supports granting service connection for GERD with hiatal 
hernia and for a stomach disability, to include chronic 
gastritis, each including as secondary to medication used to 
treat service-connected disabilities.  The competent medical 
evidence of record essentially establishes that the Veteran 
experiences GERD with hiatal hernia, and chronic gastritis 
associated with H. pylori infection.  A VHA medical expert 
determined, after a thorough review, that the Veteran's many 
episodes of epigastric complaints, to include a self-report 
of GERD prior to discharge, were adequate to suggest that it 
was at least as likely as not that the claimed conditions 
began during active service.  Moreover, it also was 
determined that, if the Veteran was chronically dependent on 
NSAID medication to treat his service-connected orthopedic 
disorders, those medications would aggravate the two 
digestive conditions beyond the normal progression of the 
diseases.  Given this medical opinion, the Board concludes 
that the competent medical evidence supports the contended 
direct and secondary relationships between the Veteran's GERD 
and a stomach disability, to include gastritis, and active 
service.  Because there is some ambiguity in the language of 
the secondary medical opinion when viewed in the context of 
the record (that is, the evidence of record is not fully 
supportive of the notion that the Veteran is chronically 
dependent on NSAIDs), the Board is granting the claims on a 
direct service connection basis.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disorder (GERD) with hiatal hernia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Entitlement to service connection for a stomach disability, 
to include as secondary to medication used to treat service-
connected disabilities is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


